NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0865-19

COREY MORRIS,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted April 20, 2021 – Decided June 9, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Corey Morris, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
         Corey Miller appeals from a Department of Corrections final decision

imposing disciplinary sanctions on him for violation of prohibited act *.203,

"possession or introduction of any prohibited substances such as drugs,

intoxicants or related paraphernalia not prescribed for the inmate by the medical

or dental staff."1 N.J.A.C. 10A:4-5.1(p)(1). As set forth in a disciplinary report

submitted by the DOC officer who found the alleged prohibited substance during

a search commenced after another officer smelled a strong odor of marijuana

emanating from the cell Miller shared with a cellmate, a green leafy substance

was discovered "on top of a ceiling light fixture, just above the entrance of the

cell."

         Miller argues our holding in Blanchard v. New Jersey Department of

Corrections, 461 N.J. Super. 231, 241 (App. Div. 2019), requires that we vacate

the decision because it was based on the disciplinary hearing officer's finding

that rested "entirely on . . . alleged field test results," showing the substance was

marijuana. After engaging "in a 'careful and principled consideration of the



1
   The "Zero Tolerance Drug/Alcohol Policy," N.J.A.C. 10A:1-2.2, mandates
that, in addition to other administrative action and program requirements meted
out in accordance with Inmate Discipline regulations under N.J.A.C. 10A:4,
inmates found guilty of "drug/alcohol related prohibited acts," including that
with which with Miller was charged, "have their contact visit privileges
terminated."
                                                                               A-0865-19
                                         2
agency record and findings,'" Williams v. Dep't of Corr., 330 N.J. Super. 197,

204 (App. Div. 2000) (quoting Mayflower Sec. Co. v. Bureau of Sec., 64 N.J.

85, 93 (1973)), under our limited standard of review, In re Stallworth, 208 N.J.

182, 194 (2011); Brady v. Bd. of Rev., 152 N.J. 197, 210 (1997), we affirm.

Blanchard is inapposite.

       In Blanchard, we recognized "[t]he sole issue [was] whether, in a case

with a single positive field test of unproved reliability, and no other

corroborating evidence, procedural fairness compels a second, confirmatory

test, to assure that the field test did not produce a false positive." 461 N.J. Super.

at 241. The DOC had contended a field test of "a white powdery substance in a

folded or rolled piece of paper that was tucked in a paperback book" found

during a search of Blanchard's property was positive for cocaine. Id. at 236. At

his hearing Blanchard had "insisted the field test result was a false positive," and

asserted the powder was a generic sweetener given to him by a fellow inmate.

Id. at 236. Blanchard requested "the hearing officer to send the powder to the

State Police Laboratory, but the request was denied."           Id. at 236-37.      We

concluded "denying Blanchard a confirmatory test was arbitrary, capricious or




                                                                                 A-0865-19
                                          3
unreasonable,2 and deprived him of a fundamentally fair proceeding under the

circumstances." Id. at 248. Those circumstances included:

            The [DOC] did not produce direct or circumstantial
            evidence of drug possession to supplement the field test
            result. Searches of Blanchard's person and his cell were
            fruitless. The [DOC] presented no other witnesses who
            observed transactions or other indicia of drug
            possession. . . . Although Blanchard did store the
            powder in folded or rolled magazine paper inside a
            book, he apparently possessed the book while in the
            mailroom, rather than secrete it where it was less
            susceptible to discovery.

            [Id. at 246-47.]

      The proofs against Morris presented a different set of circumstances.

Morris did not request a confirmatory test, and the hearing officer's decision

finding Morris guilty—upheld on appeal by an assistant superintendent who

found "[t]he preponderance of [the] evidence presented supports" that

decision—was based on substantial evidence in the record in compliance with

N.J.A.C. 10A:4-9.15(a), Figueroa v. Dep't of Corr., 414 N.J. Super. 186, 190-91

(App. Div. 2010); "substantial evidence [being] such evidence as a reasonable



2
   We will not reverse the decision of an administrative agency unless "it is
arbitrary, capricious or unreasonable, or . . . not supported by substantial
credible evidence in the record as a whole." Henry v. Rahway State Prison, 81
N.J. 571, 579-80 (1980); see also Stallworth, 208 N.J. at 194.


                                                                         A-0865-19
                                       4
mind might accept as adequate to support a conclusion," Application of

Hackensack Water Co., 41 N.J. Super. 408, 418 (App. Div. 1956); see also

Figueroa, 414 N.J. Super. at 192.

      Not only did the field test conducted by the New Jersey State Prison

Special Investigations Division return a positive finding, other evidence noted

by the hearing officer—staff reports and photographs—established the

substance was marijuana. The substance was not innocuous like the white

powder found in Blanchard's book, and it was found in a more secreted place

than a book in the prison mailroom. The officer who was performing a security

tour past Morris's cell smelled a strong odor that he believed to be marijuana.

Although no substance was found on Morris and his cellmate, and both tested

negative for drugs, a search was conducted because the odor of marijuana

lingered inside the cell after the inmates were removed. Another officer found

two small bundles of paper containing a green, leafy substance as depicted in

three photographs, with a strong odor of marijuana atop the light fixture. With

the bundles were two notes that indicated the possible distribution or sale of

prohibited substances.




                                                                         A-0865-19
                                      5
       Moreover, the hearing officer's decision was also based on Morris's

change of his plea to guilty after he rescinded his right to confrontation.3 The

hearing officer took Morris's plea into consideration and granted "some

leniency" in determining the sanctions.4

       Unlike the proofs in Blanchard, there was substantial evidence Morris

committed the prohibited act.

       Affirmed.




3
   Morris's request for a polygraph examination was denied. He does not
challenge that determination on appeal.
4
    Morris does not challenge the sanctions on appeal.
                                                                          A-0865-19
                                        6